DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 14th, 2022.
Applicant's election with traverse of Group I in the reply filed on February 14th, 2022 is acknowledged.  The traversal is on the ground(s) that the recited instrument cannot reasonably be used in a materially different method, and certainly cannot be used “for a weight/weighing scale”.  This is not found persuasive because Applicant is arguing the intended use of their invention.  The device as claimed could easily be used a scale for measuring the weight of an object other than “an objective measure of intervertebral disc space correlated to implant size”.  The device need not be placed in an intervertebral disc space.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US 2013/0079791).
 	Regarding claim 1, Stein et al. disclose an implant-trialing instrument comprising a handle (402, 409, 430) including an elongate body (409 + 430) and an adjustment input (402); and an adjustable implant trial (407) disposed on a distal end of the elongate body (figure 2) and adapted to expand within an intervertebral space in response to input from the adjustment input, the adjustable implant trial including a measurement sensor (¶39-40) configured to output an objective measure of intervertebral disc space correlated to implant size (¶39-41).

 	Regarding claim 6, Stein et al. disclose the handle includes an embedded controller circuit (401, figure 2) correlating data received from the adjustment input and the measurement sensor to output information to the user interface display (¶40).
 	Regarding claim 7, Stein et al. disclose the embedded controller circuit outputs implant size recommendation based on data received from the adjustment input and the measurement sensor (¶32, ¶44, ¶60).
 	Regarding claim 8, Stein et al. disclose the implant size recommendation is based on a distraction distance of the adjustable implant trial and a pressure output from the measurement sensor, the pressure output being within a pre-defined range corresponding to a range of mobility (¶32, ¶41, ¶44, ¶61). 	Regarding claim 9, Stein et al. disclose the embedded controller circuit includes a wireless communication interface to transmit output date to a remote computer system (figures 6-7, ¶36, ¶43, ¶47, ¶69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2013/0079791) in view of Johannaber et al. (US 2018/0214283).
 	Regarding claim 3, Stein et al. disclose the claimed invention except for the user interface displace includes a series of indicator lights to display output from the measurement sensor.
 	Johannaber et al. disclose an implant-trial instrument (figure 4E), which includes a series of indicator lights (figures 124A-124C, figure 1) as they assist the user in identifying the proper placement and location without the need for significant attention to a more intricate display (¶22).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant-trial instrument to include a series of indicator lights to display output from the measurement sensor as taught by Johannaber et al. as the lights assist the user in identifying the proper placement and location without the need for significant attention to a more intricate display.
 	Regarding claim 4, Stein et al. in view of Johannaber et al. disclose the series of indicator lights display light patterns (red, orange/yellow, green, ¶22 of Johannaber) indicative of different implant sizes (¶21, ¶31-32 of Johannaber).
 	Regarding claim 5, Stein et al. in view of Johannaber et al. disclose the adjustment input includes an implant size indicator (¶32, ¶44, ¶69 of Stein et al.) and the series of indicator lights display light patterns indicative of go-no go conditions related to the implant size indicator (¶21, ¶31-32 of Johannaber).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775